



COURT OF APPEAL FOR ONTARIO

CITATION: W.D.M. v. Native Child and Family
    Services of Toronto, 2020 ONCA 641

DATE: 20201014

DOCKET: C68533

Juriansz, Hourigan and Thorburn
    JJ.A.

BETWEEN

W.D.M.

Plaintiff (Appellant)

and

Native Child and Family Services
    of Toronto, Hatts Off Specialized Services, Hanrahan Youth Services, Her
    Majesty the Queen in Right of Ontario and Toronto Police Services

Defendants (Respondents)

W.D.M., acting in person

Daniel Mayer, for the respondents Her
    Majesty the Queen in Right of Ontario and the Public Guardian and Trustee

Heard: In writing

On appeal from the order of Justice Lorne
    Sossin of the Superior Court of Justice, dated May 20, 2020.

REASONS FOR DECISION


[1]

This is a request by Her Majesty the Queen in Right
    of Ontario and the Public Guardian and Trustee for an order under rr. 2.1.01(6)
    and 2.1.01(1) of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194
    dismissing this appeal because it appears, on its face, frivolous or vexatious
    or otherwise an abuse of the process of the court. The appellant was afforded
    an opportunity to respond and has done so.

[2]

The Notice of Appeal, the request under r.
    2.1.01(6), the request record, and the appellants written response were placed
    before this panel. Upon consideration of these materials, we are satisfied this
    appeal is frivolous and should be dismissed under r. 2.1.01(1).

[3]

In his one-page response the appellant does not
    make any substantive argument why the appeal is not frivolous, vexatious, or
    abusive. Instead, he states the request is based on issues already rectified
    before filing and does not contain anything relevant to strike an appeal under
    a rule where a decision is being appealed because of a decision under that
    rule. He further states that the court should apply 
Wouters 2018-ONCA-26
wherever it may be applicable.

[4]

The background of this appeal is as follows. The
    appellant was the plaintiff in two personal injury actions commenced by
    litigation guardian when he was a minor. Upon attaining majority, the appellant
    dismissed his counsel and commenced more than 20 additional lawsuits against
    various defendants including several telecommunications companies, Ryerson
    University, Native Child and Family Services of Toronto, the Toronto Police
    Services Board, Toronto Pearson International Airport, Toronto Catholic
    District School Board, the United Kingdom Home Office, and the United States
    government.

[5]

In January 2016, Mew J., as the case management
    judge for the appellants lawsuits, ordered the appellant to undergo a capacity
    assessment. Pursuant to the assessment, he declared the appellant a party under
    disability under r. 7.04 of the
Rules of Civil Procedure
, appointed the
    Public Guardian and Trustee as the appellants litigation guardian for some of
    the appellants lawsuits, and stayed the remaining lawsuits on the grounds they
    appeared frivolous.

[6]

Despite Mew J.s finding the appellant was a
    person under disability, he continued to initiate legal proceedings by himself
    without leave of the court. Almost all of these proceedings have now been dismissed
    or stayed as frivolous, vexatious, or abusive under r. 2.1.01 of the
Rules
    of Civil Procedure
, or on consent.

[7]

Subsequently, a capacity assessor under the
Substitute
    Decisions Act, 1992
, S.O. 1992, c. 30 found the appellant to be incapable
    of managing his property. As a result, the Public Guardian and Trustee became
    the statutory guardian of the appellants property as well as his litigation guardian.

[8]

In June 2017, the Consent and Capacity Board
    overruled the capacity assessors determination and found the appellant capable
    of managing his property. Following this, the appellant sought the removal of
    the Public Guardian and Trustee as his litigation guardian. Myers J., then case
    management judge, refused his request and continued the litigation guardianship
    of the Public Guardian and Trustee. He pointed out that the assessment of
    disability for litigation purposes involves somewhat wider considerations than
    those before the Consent and Capacity Board. He provided a detailed and
    sensitive explanation for his finding that the appellant remained a party under
    disability within the meaning of r. 7.04 of the
Rules of Civil
    Procedure
.

[9]

Myers J. also noted the appellants consent for
    the dismissal of all but four of the proceedings brought by him.

[10]

On May 20, 2020, Sossin J., as the new case
    management judge, stayed another action the appellant had brought against the
    Toronto Police Services Board, Native Child and Family Services of Toronto, and
    others as frivolous, vexatious, or abusive. In its reasons for the stay the
    court relied in part on the decision of Myers J. dated March 29, 2017, which
    was issued before the Consent and Capacity Boards decision finding the
    appellant capable of managing his property. Sossin J. issued a further
    endorsement confirming his May 20, 2020 decision. In this second endorsement
    Sossin J. referred to and quoted at length from Myers J.s subsequent decision
    confirming that the appellant continued to suffer a disability for the purpose
    of r. 7.04 of the
Rules of Civil Procedure

despite his
    ability to manage his own property.

[11]

The appellants prolix Notice of Appeal states it
    is appealing the May 20, 2020 order of Sossin J. but includes in its style of
    cause the names of 16 defendants to the various actions the appellant has
    filed. In its 19 pages it appears to challenge various orders issued from 2015
    onwards in the 25 or so proceedings commenced by the appellant.

[12]

The Notice of Appeal, for the most part, is not
    intelligible and seems to claim relief that this court cannot grant. While it
    states the appeal is from the May 20, 2020 decision of Sossin J., it seeks
    relief in the appellants previously stayed and dismissed actions. The one
    discernible matter is that the appellant does not want the Public Guardian and
    Trustee to be his litigation guardian and he wants his previously dismissed actions
    reinstated so that he can represent himself in them.

[13]

Leaving aside all of the technical deficiencies
    in the Notice of Appeal, there is no prospect whatsoever that the appellant
    could succeed in having any of the Superior Court of Justices decisions appointing
    or maintaining the Public Guardian and Trustee as his litigation guardian set
    aside in this appeal. This is readily apparent on the face of the Notice of
    Appeal itself. The appellants drafting of the Notice of Appeal demonstrates
    that he is incapable of representing himself. The appeal proceeding initiated
    by the Notice of Appeal cannot possibly succeed or even place a justiciable
    appeal before the court. An appeal that cannot succeed is frivolous.

[14]

The appeal is dismissed pursuant to r. 2.1.01(1)
    of the
Rules of Civil Procedure.
There will be no order as to costs.

[15]

We have issued this decision using the names of
    the defendants in the style of cause of the May 20, 2020 order from which the
    Notice of Appeal states it is appealing.

R.G. Juriansz J.A.

C.W. Hourigan J.A.

J.A. Thorburn J.A.


